Citation Nr: 0413438	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for Osgood-
Schlatter's disease of the left knee and assigned a 10 
percent rating, effective, November 22, 1994.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Such notice has been deemed mandatory by the Court of Appeals 
for Veterans Claims (Court).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision granting service connection for 
Osgood-Schlatter's disease of the left knee and assigning a 
10 percent disability rating.  VA's General Counsel has held 
that, if, in response to notice of its decision on a claim, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  

There is no evidence of record in this case that the veteran 
was ever furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  Specifically, he 
has not been provided with notice of what specific 
information and/or specific medical or lay evidence, not 
previously submitted, is necessary to substantiate his claim 
for an increased initial rating, and what specific evidence, 
if any, he is expected to obtain and submit, and what 
specific evidence will be retrieved by VA.  Consequently, the 
case must be returned to the RO for appropriate action.  

Accordingly, the case is REMANDED for the following:  

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

2.  Upon completion of the above, the 
veteran's claim for an increased initial 
rating for the service-connected Osgood-
Schlatter's disease of the left knee 
should be readjudicated.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  



Thereafter, the case should be returned to the Board if 
appropriate.  The veteran is advised that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


